UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Robert Ortiz,
                                                                                     7/8/2021
                                Plaintiff,

                    -against-                                 1:19-cv-03522 (LJL) (SDA)

 Police Department of the 25th Precinct et al.,               AMENDED ORDER FOR
                                                              TELEPHONE CONFERENCE
                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

        In light of the Pro Se Memorandum filed at ECF No. 94 regarding Plaintiff’s change of

address, it is hereby Ordered that the Warden or other official in charge of the Collins

Correctional Facility produce plaintiff Robert Ortiz, DIN No. 18-A-3853, on Thursday, August 12,

2021, at 12:00 p.m., to a suitable location within the Collins Correctional Facility that is equipped

with a telephone, for the purpose of participating in a conference with the Court and Defendants’

counsel. If the scheduled time and date presents a hardship, the Warden or the Warden’s

designee should promptly inform Chambers by calling Courtroom Deputy Katherine Lopez at

(212) 805-0274.

        Defendants’ counsel shall: (1) send this Order to the Warden immediately and (2) contact

Collins Correctional Facility to arrange the call and determine the telephone number at which

Plaintiff will be reachable at the above time and date. At the scheduled time, Defendants shall,

with Plaintiff on the line, call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

        The Order dated May 27, 2001 at ECF No. 91 is hereby vacated.

        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.
SO ORDERED.

DATED:        New York, New York
              July 8, 2021

                                       ______________________________
                                       STEWART D. AARON
                                       United States Magistrate Judge




                                   2
